Exhibit 10.2



Zilog, Inc.

Key Employee Protection Plan

 

WHEREAS, the Board of Directors (the "Board") of Zilog, Inc. (the "Company") has
determined that it is in the best interests of the Company and its stockholders
to provide certain benefits to certain key employees of the Company in the event
their employment is (i) terminated by the Company for any reason other than
Cause (defined below) or Disability (defined below) or (ii) they resign for Good
Reason (defined below) following a Change in Control (defined below),



NOW, THEREFORE, the Board had adopted this Key Employee Protection Plan (this
"Plan"), effective as of the Effective Date (as defined below).



Article I

Definitions and Interpretations

Section 1.01. Definitions. Capitalized terms used in this Plan shall have the
following respective meanings, except as otherwise provided or as the context
shall otherwise require:

"Annual Compensation" means, as of the Date of Computation with respect to any
Participant, the sum of (a) the highest annual base salary of such Participant
in effect at any time during the three-year period ending immediately prior to
the Date of Computation plus (b) 50% of the Targeted Bonus, if any, of such
Participant in effect immediately prior to the Date of Computation. Base salary
means regular basic cash remuneration payable to a Participant for services
rendered to the Company before deductions for taxes and other items withheld,
but not including items such as bonuses, incentive compensation, stock options,
restricted stock, perquisites, allowances, per diem payments, fringe benefits,
special pay, awards or commissions. However, base salary shall include regular
basic cash remuneration that is contributed by a Participant to a qualified
retirement plan, nonqualified deferred compensation plan or similar plan
sponsored by the Company but it shall not include earnings on those amounts.

"Applicable Multiplier" means the multiplier specified in the Instrument of
Designation executed and delivered by the Company and such Participant in
accordance with Section 2.01(b); provided, however, that in no event shall the
Applicable Multiplier of any Participant be greater than 2.99.

"Benefit Commencement Date" has the meaning specified in Section 5.06.

--------------------------------------------------------------------------------

"Benefit Plan" means any employee benefit plan (including any employee benefit
plan within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974), program, arrangement or practice maintained, sponsored or
provided by the Company or any Subsidiary, including those relating to bonuses,
incentive compensation, retirement benefits, stock options, stock ownership or
stock awards, healthcare or medical benefits, disability benefits, death
benefits, disability, life, accident or travel insurance, sick leave, vacation
pay or termination pay.

"Board" means the Board of Directors of the Company.

"Cause" means one or more of the following: (i) Participant's failure to
reasonably and substantially perform his employment duties or to observe Company
policies in all material respects; (ii) Participant's willful misconduct or
gross negligence which materially injures the Company; or (iii) Participant's
conviction or plea of nolo contendere to a felony or other serious crime
involving moral turpitude. In all of the foregoing cases, the Company shall
provide written notice to Participant indicating in reasonable detail the event
or circumstances that constitute Cause under this Plan, and, if such breach or
failure is reasonably susceptible to cure, the Company will provide Participant
with thirty days to cure such breach or failure prior to termination for Cause.

"Change in Control" means the first to occur after the date of this agreement of
the following:

(a) dissolution, liquidation or a sale of 80% or more of the assets of the
Company;

(b) the consummation of a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation or other
entity, other than a merger or consolidation that results in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 50% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation; or

(c) the acquisition by any person, entity or group within the meaning of Section
13(d) or 14(d) of the Securities Exchange Act of 1934, or any comparable
successor provisions (excluding any employee benefit plan, or related trust,
sponsored or maintained by the Company or any affiliate of the Company) of the
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, or comparable successor rule) of securities of
the Company representing at least 50% of the combined voting power entitled to
vote in the election of directors; or

- 2 -

--------------------------------------------------------------------------------



(d) the time, during any twenty-four month period, at which individuals who,
immediately following the Effective Date, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director at any time following
the Effective Date whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.

"Code" means the Internal Revenue Code of 1986, as amended. Reference in this
Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to such section and any regulations under such section.

"Company" means Zilog, Inc., a Delaware corporation, and any Successor.

"Compensation Committee" means the Compensation Committee of the Board.

"Date of Computation" means the earlier of (a) the date on which an event occurs
that results in a Participant's terminating his or her employment for Good
Reason and (b) the actual date of such Participant's termination by the Company
for any reason other than Cause or Disability.

"Disability" means any illness, disability or other incapacity that renders
Participant physically or mentally unable regularly to perform his duties
hereunder for a period in excess or sixty (60) consecutive days or more than
ninety (90) days in any consecutive twelve (12) month period. The Board shall
make a good faith determination of whether Participant is physically or mentally
unable to regularly perform his duties, subject to its review and consideration
of any physical and/or mental health information provided to it by Participant
as determined by a physician reasonably acceptable to the Company.

"Effective Date" means July 23, 2008.

"Good Reason" shall be deemed to exist if, without the Participant's approval:
(i) the Company or its successor materially reduces Participant's duties or
responsibilities (including, with respect to the Chief Executive Officer of the
Company (the "CEO"), if, following such Change in Control, the CEO no longer
reports directly to the Board of the Company or its Successor, or, if the
Company or its Successor is a wholly-owned subsidiary of another company
following a Change in Control, the Board of the parent company); or (ii) the
Company or its successor materially reduces (by at least ten percent of either
the Participant's (A) total base salary plus bonus opportunity or (B) ten
percent of base salary) Participant's overall compensation, including annual
base salary and bonus opportunity; or (iii) Participant's principal place of
employment is moved more than 50 miles from its location on the date of this
Plan. Within 60 days of becoming aware of an

- 3 -

--------------------------------------------------------------------------------

event or circumstances that constitutes Good Reason under this Plan, Participant
shall provide written notice, describing such event or circumstances in
reasonable detail, to Company and Participant will provide the Company with
thirty days to cure such diminution prior to termination for Good Reason.

"Participants" means those employees of the Company or any Subsidiary who are
from time to time designated by the Compensation Committee as Participants in
accordance with Section 2.01(b).

"Plan" means this Key Employee Protection Plan, as amended, supplemented or
modified from time to time in accordance with its terms.

"Protection Period" means the period beginning on the occurrence of a Change in
Control and ending on the last day of the twelfth month following such Change in
Control.

"Release" has the meaning specified in Section 5.06.

"Severance Amount" has the meaning specified in Section 2.02(a)(i).

"Subsidiary" means any corporation, limited partnership, general partnership,
limited liability company or other form of entity, a majority of any class of
voting stock or other voting rights of which is owned, directly or indirectly,
by the Company.

"Successor" means a successor to all or substantially all of the capital stock,
business, operations or assets of the Company (whether direct or indirect, by
purchase, merger, consolidation or otherwise).

"Targeted Bonus" means, with respect to any Participant, the amount determined
by multiplying (a) the annual base salary of such Participant in effect
immediately prior to the Date of Computation times (b) such Participant's
individual incentive percentage, if any, in effect at the "Target Payout Level"
on the Date of Computation under the Company's incentive plan applicable to such
Participant as of the Date of Computation.

"Termination Date" means, with respect to any Participant, the termination date
specified in the Termination Notice delivered by such Participant to the Company
in accordance with Section 3.01 or the actual date of termination of such
Participant's employment by the Company for any reason other than Cause or
Disability, as applicable.

"Termination Notice" means, as appropriate, (a) a notice from a Participant to
the Company purporting to terminate such Participant's employment for Good
Reason in accordance with Section 3.01 or (b) a notice from the Company to a
Participant purporting to terminate such Participant's employment for Cause or
Disability in accordance with Section 3.02.

Section 1.02. Interpretation. In this Plan, unless a clear contrary intention
appears, (a) the words "herein," "hereof" and "hereunder" and other words of
similar import refer to this

- 4 -

--------------------------------------------------------------------------------



Plan as a whole and not to any particular Article, Section or other subdivision,
(b) reference to any Article or Section, means such Article or Section hereof
and (c) the words "including" (and with correlative meaning "include") means
including, without limiting the generality of any description preceding such
term. The Article and Section headings herein are for convenience only and shall
not affect the construction hereof.

Article II

Eligibility and Benefits

Section 2.01. Eligible Employees. (a) This Plan is only for the benefit of
Participants, and no other employees or personnel shall be eligible to
participate in this Plan or to receive any rights or benefits hereunder.

(b) The Compensation Committee shall be authorized from time to time to
designate one or more full-time employees of the Company as Participants. Each
such designation shall be evidenced by an Instrument of Designation signed by
the Company and such Participant substantially in the form of Exhibit A hereto.
Each such Instrument of Designation, and the designation evidenced thereby,
shall be binding on the Company.

Section 2.02. Description of Benefits Triggered by Termination During the
Protection Period. (a) Subject to the other provisions of this Plan, each
Participant shall be entitled to receive the benefits described below if (1) a
Change in Control occurs after the Effective Date and if (2) (A) during the
Protection Period, either such Participant terminates or has terminated his or
her employment for Good Reason in accordance with Section 3.01 or the Company
terminates or has terminated such Participant's employment for any reason other
than Cause or Disability in accordance with Section 3.02 or (B) within two
months prior to the Change in Control, the Company terminates or has terminated
such Participant's employment for any reason other than Cause or Disability (in
accordance with Section 3.02) at the request of the acquiror (as determined by
the Board, in its sole discretion):

(i) the Company shall pay to such Participant, in accordance with the provisions
of Section 5.06 hereof, a lump sum cash payment equal to the sum of (A) an
amount (the "Severance Amount") equal to (subject to Section 2.03(b)) such
Participant's Annual Compensation as of the applicable Date of Computation
multiplied by such Participant's Applicable Multiplier as of the applicable Date
of Computation, plus (B) all unpaid vested benefits earned or accrued by such
Participant as of such Participant's Termination Date under any Benefit Plan in
effect immediately prior to the date on which the Change in Control occurs
(other than benefits payable under a "qualified plan" within the meaning of
section 401(a) of the Code or a deferred compensation plan subject to Section
409A unless otherwise payable in accordance with the terms of such plan);
provided, however, that any amounts payable to any Participant pursuant to this
clause (i) shall be reduced by an amount equal to the aggregate amount paid or
payable to such Participant by the Company as severance in connection the
Participant's termination of employment under the terms of any Benefit Plan.

- 5 -

--------------------------------------------------------------------------------

(ii) for a period of 18 months following such Participant's Termination Date,
the Company shall provide to each such Participant (and any qualified
beneficiary of such Participant) all Company-paid benefits under all medical and
dental insurance plans and programs (excluding any life or disability) of the
Company by which he or she was covered on his or her Termination Date
notwithstanding any subsequent termination or amendment of any such plan or
programs and notwithstanding any eligibility provisions thereof to the contrary,
provided, however, that the benefits provided under this clause (ii) shall only
be available to such Participant if such Participant (or his or her qualified
beneficiaries) makes a timely COBRA election on or after such Participant's
Termination Date to continue coverage under such medical and dental insurance
plans and such Participant pays the regular employee premium required by such
plans and programs or by COBRA, as the case may be.

(b) No Participant shall be entitled to receive any of the benefits described in
this Section 2.02 on account of any Change in Control unless (i) such Change in
Control occurred after the Effective Date and while such Participant was
employed by the Company on a full-time basis (other than as otherwise provided
in Section 2.02(a)) and (ii) either (A) such Participant terminates or has
terminated his or her employment for Good Reason in accordance with Section 3.01
or the Company terminates or has terminated such Participant's employment for
any reason other than Cause or Disability in accordance with Section 3.02, in
each case, during the Protection Period or (B) within two months prior to the
Change in Control, the Company terminates or has terminated such Participant's
employment for any reason other than Cause or Disability (in accordance with
Section 3.02) at the request of the acquiror (as determined by the Board, in its
sole discretion).

(c) In addition to any benefits paid pursuant to Section 2.02(a), each
Participant shall be entitled to receive a lump sum payment in cash, paid in
accordance with applicable law, as soon as practicable but no later than 10 days
after the Termination Date, in an amount equal to all unused vacation time
accrued by such Participant as of such Participant's Termination Date under the
Company's vacation policy, plus all accrued but unpaid compensation earned by
such Participant as of such Participant's Termination Date.

Section 2.03. Additional Provisions Relating to Benefits under Sections 2.02.
(a) Anything in this Plan to the contrary notwithstanding, the Company's
obligation to continue the benefits described in Section 2.02(a)(ii) for any
Participant shall cease if and when such Participant becomes employed, on a
full-time basis, by a third party which provides such Participant with
substantially similar benefits.

(b) Notwithstanding anything to the contrary contained in this Plan, the
Severance Amount payable to any Participant under this Plan shall be reduced by
the aggregate amount of all benefits that are in the nature of separation,
severance or termination payments due to such Participant in connection with
such termination of employment under (i) any Benefit Plan (other than this
Plan), including the Company's Severance Pay Plan, (ii) any agreement between
such Participant and the Company (including, but not limited to, any Change in
Control Agreement between the Participant and the Company) or (iii) any
applicable law, statute, rule, regulation,

- 6 -

--------------------------------------------------------------------------------



order or decree (or other pronouncement having the effect of law) of any nation
or governmental authority.

Section 2.04. Limitation on Payments. In the event that the Company's tax
counsel or certified public accounting professional confirms in writing to the
Company and Participant that payments under this Plan, together with any other
payments to Participant from the Company that are "parachute payments" within
the meaning of Section 280G of the Code ("Potential Parachute Payments") would
otherwise equal or exceed three (3) times the Participant's "Base Amount" as
defined in Section 280G of the Code, then notwithstanding anything to the
contrary in this Plan, the payments under this Plan shall be reduced to an
amount such that the Potential Parachute Payments do not exceed 2.99 times the
Participant's Base Amount. Any reduction in payments required by this Section
2.04 shall be applied to such payments and benefits under this Plan as the
Company in its sole discretion deems necessary, shall be communicated to
Participant in writing prior to the date the first reduced payment or benefit
would otherwise be due and shall be accompanied by written documentation from
the Company's tax counsel or certified public accounting professional evidencing
that the reduction is the minimum amount required to comply with this Section
2.04.

Section 2.05. Cost of Plan; Plan Unfunded; Participant's Rights Unsecured. The
entire cost of this Plan shall be borne by the Company, and no contributions
shall be required of the Participants. The Company shall not be required to
establish any special or separate fund or make any other segregation of funds or
assets to assure the payment of any benefit hereunder. The right of any
Participant to receive the benefits provided for herein shall be an unsecured
claim against the general assets of the Company.

Section 2.06 409A. Notwithstanding any provision to the contrary in this Plan,
no payment or distribution under this Plan which constitutes an item of deferred
compensation under Section 409A of the Code and becomes payable by reason of the
Participant's termination of employment will be made to the Participant unless
the Participant's termination of employment constitutes a "separation from
service" (as such term is defined in Treasury Regulations issued under Section
409A of the Code). In addition, no such payment or distribution will be made to
the Participant prior to the earlier of (i) the expiration of the six (6)-month
period measured from the date of the Participant's "separation from service" (as
such term is defined in Treasury Regulations issued under Section 409A of the
Code) or (ii) the date of the Participant's death, if the Participant is deemed
at the time of such separation from service to be a "key employee" within the
meaning of that term under Section 416(i) of the Code and to the extent such
delayed commencement is otherwise required in order to avoid a prohibited
distribution under Section 409A(a)(2) of the Code. All payments and benefits
which had been delayed pursuant to the immediately preceding sentence shall be
paid to the Participant in a lump sum upon expiration of such six-month period
(or if earlier upon the Participant's death). It is intended that this Plan
shall comply with the provisions of Section 409A of the Code and the Treasury
Regulations relating thereto so as not to subject the Participant to the payment
of additional taxes and interest under Section 409A of the Code. In furtherance
of this intent, this Plan shall be interpreted, operated, and administered in a
manner consistent with these intentions.

- 7 -

--------------------------------------------------------------------------------

Article III

Termination Notices

Section 3.01. Termination Notices from Participants. For purposes of this Plan,
in order for any Participant to terminate his or her employment for Good Reason,
such Participant must give a written notice of termination to the Company, which
notice shall (a) be in writing and signed by such Participant, (b) specify the
termination date, (c) state that the termination is for a Good Reason and (d)
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for such Good Reason. Any Termination Notice given by a Participant that
is not in compliance, in all material respects, with the foregoing requirements
shall be invalid and ineffective for purposes of this Plan. If the Company
receives from any Participant a Termination Notice that it believes is invalid
and ineffective as aforesaid, it shall promptly notify such Participant of such
belief and the reasons therefor.

Section 3.02. Termination Notices from Company. For purposes of this Plan, in
order for the Company to terminate any Participant's employment for Cause, the
Company must give a written notice of termination to such Participant, which
notice shall (a) specify the termination date, (b) state that the termination is
for Cause and (c) set forth in reasonable detail the facts and circumstances
claimed to provide a basis for such termination for Cause. For purposes of this
Plan, in order for the Company to terminate any Participant's employment for
Disability, the Company must give a written notice of termination to such
Participant, which notice shall (i) specify the termination date, (ii) state
that the termination is for Disability and (iii) set forth in reasonable detail
the facts and circumstances claimed to provide a basis for such termination for
Disability.

Article IV

Dispute Resolution



Section 4.01. Negotiation. Subject to Section 4.03, in case a dispute or
controversy shall arise between any Participant (or any person claiming by,
through or under any Participant) and the Company (including the Compensation
Committee) relating to or arising out of this Plan, either disputant may give
written notice to the other disputant ("Dispute Notice") that it wishes to
resolve such dispute or controversy by negotiations, in which event the
disputants shall attempt in good faith to negotiate a resolution of such dispute
or controversy. If the dispute or controversy is not so resolved within 30 days
after the effective date of the Dispute Notice, subject to Section 4.03, either
disputant may initiate arbitration of the matter as provided in Section 4.02.
All negotiations pursuant to this Section 4.01 shall be held at the Company's
principal offices in San Jose, California (or such other place as the disputants
shall mutually agree) and shall be treated as compromise and settlement
negotiations for the purposes of the federal and state rules of evidence and
procedure.



Section 4.02. Arbitration. Subject to Section 4.03, any dispute or controversy
arising out of or relating to this Plan which has not been resolved by
negotiations in accordance with Section 4.01 within 30 days of the effective
date of the Dispute Notice shall, upon the

- 8 -

--------------------------------------------------------------------------------



written request of either disputant, be finally settled by arbitration conducted
expeditiously in accordance with the labor arbitration rules of the American
Arbitration Association. The arbitrator shall be not empowered to award damages
in excess of compensatory damages and each disputant shall be deemed to have
irrevocably waived any damages in excess of compensatory damages. The
arbitrator's decision shall be final and legally binding on the disputants and
their successors and assigns. The fees and expenses of the arbitrator shall be
borne solely by the prevailing disputant or, in the event there is no clear
prevailing disputant, as the arbitrator deems appropriate. All arbitration
conferences and hearings shall be held in San Jose, California.

Section 4.03. Exclusivity, etc. The dispute resolution procedures set forth in
Sections 4.01 and 4.02 shall not apply to any matter which, by the express
provisions of this Plan, is to be finally determined by the Compensation
Committee or by an accounting firm or employee benefits firm. No legal action
may be brought with respect to this Plan except for the purpose of specifically
enforcing the provisions of this Article IV or for the purpose of enforcing any
arbitration award made pursuant to Section 4.02.

Article V

Miscellaneous Provisions

Section 5.01. Cumulative Benefits. Except as provided in Section 2.04(b), the
rights and benefits provided to any Participant under this Plan are cumulative
of, and are in addition to, all of the other rights and benefits provided to
such Participant under any Benefit Plan or any agreement between such
Participant and the Company.

Section 5.02. No Mitigation. No Participant shall be required to mitigate the
amount of any payment provided for in this Plan by seeking or accepting other
employment following a termination of his or her employment with the Company or
otherwise. The amount of any payment provided for in this Plan shall not be
reduced by any compensation or benefit earned by a Participant as the result of
employment by another employer or by retirement benefits.

Section 5.03. Amendment and Termination. The Board shall be entitled to amend or
terminate this Plan at any time and for any reason; provided, however, that the
Plan may not be amended or terminated during the Protection Period if such
amendment would in any manner be adverse to the interests of any Participant
without the consent of the affected Participant, except that, notwithstanding
the foregoing, the Board may amend the Plan at any time and in any manner
necessary to comply with applicable law, including, but not limited to Section
409A of the Code. If any Participant shall become entitled to benefits under
this Plan during the term of this Plan, then, notwithstanding the termination or
amendment of this Plan, the benefits payable hereunder to such Participant shall
be paid in full.

Section 5.04. Enforceability. The provisions of this Plan are for the benefit
of, and may be enforced directly by, each Participant the same as if the
provisions of this Plan were set forth in their entirety in a written instrument
executed and delivered by the Company and such Participant.

- 9 -

--------------------------------------------------------------------------------



Section 5.05. Administration. (a) The Compensation Committee shall have full and
final authority to make determinations with respect to the administration of
this Plan, to construe and interpret its provisions and to take all other
actions deemed necessary or advisable for the proper administration of this
Plan, but such authority shall be subject to the provisions of this Plan. No
discretionary action by the Compensation Committee shall amend or supersede the
express provisions of this Plan.

(b) The members of the Compensation Committee shall receive no additional
compensation for their services relating to this Plan. Any expenses properly
incurred by the Compensation Committee incident to this Plan, including the cost
of any bond required by applicable law, shall be paid by the Company.

(c) The Company shall indemnify and hold harmless each member of the
Compensation Committee against and all expenses and liabilities arising out of
his or her administrative functions or fiduciary responsibilities, including any
expenses and liabilities that are caused by or result from an act or omission of
such member acting in good faith in the performance of such functions or
responsibilities. Expenses against which such member shall be indemnified
hereunder shall include the amounts of any settlement or judgment, costs,
counsel fees and related charges reasonably incurred in connection with a claim
asserted or a proceeding brought or settlement thereof.

Section 5.06. Release of Claims. Subject to the provisions of Section 5.06
hereof, no Participant who incurs a separation from severance during the
Protection Period shall be eligible to receive any payments or other benefits
under the Plan (other than payments under Section 2.02(c) hereof) unless, within
forty-five (45) days following such Participant's Termination Date, he or she
first executes an agreement (a "Release"), to be prepared by the Company, in
which he or she releases the Company and its successors, assigns, divisions,
subsidiaries, representatives, agents, officers, directors, stockholders and
employees from any claims, demands and causes of action relating to all claims
or liabilities of any kind (including any statutory claims under local or
federal law) relating to his or her employment with the Company or a subsidiary
thereof and the termination of the Employee's employment, and such Release
becomes effective and has not been revoked by the employee by the fifty-fifth
(55th) day following the date of termination. Provided that the Participant
executes the Release in accordance with the requirements of this Section 5.06,
any payments or other benefits under the Plan shall commence (the "Benefit
Commencement Date") on or before the sixtieth (60th) business day following the
Termination Date; all payments or benefits accrued during the period between the
Termination Date and Benefit Commencement Date shall be provided in full on the
Benefit Commencement Date. If the Participant does not execute and return such
Release such that it does not become effective within the aforesaid period, the
Participant shall cease to be entitled to any payments or benefits under this
Plan.

Section 5.07. Assignability. The Company shall have the right to assign this
Plan and to delegate its duties and obligations hereunder; provided, however,
that no such assignment or delegation shall relieve or discharge the Company of
or from any of its obligations under this Plan. Unless otherwise approved by the
Compensation Committee, no Participant shall transfer

- 10 -

--------------------------------------------------------------------------------



or assign any of his or her rights under this Plan except by will or the laws of
descent and distribution.

Section 5.08. Consolidations, Mergers, Etc. The Company will require any person,
firm or entity which becomes its Successor to expressly assume and agree to
perform this Plan in writing, in the same manner and to the same extent that the
Company would be required to perform hereunder if no such succession had taken
place.

Section 5.09. Successors and Assigns. This Plan shall be binding upon and inure
to the benefit of the Company and its successors and assigns. This Plan and all
rights of each Participant shall inure to the benefit of and be enforceable by
such Participant and his or her personal or legal representatives, executors,
administrators, heirs and permitted assigns. If any Participant should die while
any amounts are due and payable to such Participant hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Plan to such Participant's devisees, legatees or other designees or, if
there be no such devisees, legatees or other designees, to such Participant's
estate.

Section 5.10. Notices. All notices and other communications provided for in this
Plan shall be in writing and shall be sent, delivered or mailed, addressed as
follows: (a) if to the Company or any Subsidiary, at the Company's principal
office address or such other address as the Company may have designated by
written notice to all Participants for purposes hereof, directed to the
attention of the General Counsel, and (b) if to any Participant, at his or her
residence address on the records of the Company or to such other address as he
or she may have designated to the Company in writing for purposes hereof. Each
such notice or other communication shall be deemed to have been duly given or
mailed by United States registered mail, return receipt requested, postage
prepaid, except that any change of notice address shall be effective only upon
receipt.

Section 5.11. Tax Withholdings. The Company shall have the right to deduct from
any payment hereunder all taxes (federal, state or other) that it is required to
withhold therefrom.

Section 5.12. No Employment Rights Conferred. Nothing contained in this Plan
shall (a) confer upon any Participant any right with respect to continuation of
employment with the Company or (b) subject to the rights and benefits of any
Participant hereunder, interfere in any way with the right of the Company to
terminate such Participant's employment at any time.

Section 5.13. Governing Law. This Plan shall be governed in accordance with the
laws of the State of California and applicable federal law.

- 11 -

--------------------------------------------------------------------------------

Exhibit A

Zilog, Inc.

Instrument of Designation

 

This Instrument Of Designation is intended to evidence the designation by the
Compensation Committee of the Board of Directors of Zilog, Inc., a Delaware
corporation (the "Corporation"), of the undersigned employee as a "Participant"
within the meaning of that certain Key Employee Protection Plan of the
Corporation, with an Applicable Multiplier (as defined therein) of
_____________.

In Witness Whereof, the Corporation has caused its duly authorized officer to
execute this Instrument of Designation effective as of the date set forth below.

Dated ___________________

Zilog, Inc.

By: _____________________________
Printed Name: __________________________________
Title: __________________________________

Employee:

 

_______________________________________
Printed Name: ______________________________

A-i

--------------------------------------------------------------------------------

